Exhibit 10.21

          CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement
Number: 73210100     Lenovo Agreement Number 4907L10470

     
(PHOENIX LOGO) [f50596f5059602.gif]
  TECHNOLOGY LICENSE AND SERVICES AGREEMENT

This Technology License and Services Agreement (“Agreement”) is entered into as
of April 26, 2007 (the “Agreement Effective Date”) by and between Phoenix
Technologies Ltd., having an office at 915 Murphy Ranch Road, Milpitas,
California 95035 U.S.A. (“Phoenix”), and Lenovo (Singapore) Pte. Ltd., having an
office at 151, Lorong Chuan, #02-01, New Tech Park, Singapore 556741
(“Licensee”). In consideration of the benefits and obligations exchanged in this
Agreement, the parties agree as follows:

1.   CERTAIN DEFINED TERMS. All terms in this Agreement with initial capitals
have the meanings set forth in Attachment II — Definitions, unless defined
elsewhere. All defined terms in singular form shall include the plural meanings
of such terms and vice versa, if applicable. All references to a Section,
Attachment or Amendment mean a section, attachment or amendment of this
Agreement. All references to this Agreement include all attachments, exhibits,
exhibit amendments, and amendments.   2.   LICENSE GRANT.   2.1   Subject to the
additional restrictions and obligations as set forth in Section 3 and Attachment
III – Program (Object Code) License of this Agreement, Phoenix grants Licensee
and its Affiliates a non-exclusive, non-transferable, worldwide and royalty
bearing license to: (a) use, reproduce, have reproduced, perform, display and
distribute the Programs, but solely for use with or incorporation into Licensee
Products; and (b) provide the Programs to TPDs and Contract Manufacturers to
use, reproduce, have reproduced, perform and display and distribute the Programs
for use with or incorporation into Licensee Products, on behalf of Licensee and
its Affiliates, pursuant to provisions consistent with the terms of this
Agreement.       2.1.1 Licensee and its Affiliates shall be authorized to post a
copy of the Programs licensed pursuant to the provisions of this Agreement, for
purposes of providing upgrades and support to end users of the Programs on:
(a) electronic media, such as Licensee’s website, Affiliate’s website or secure
FTP site and/or (b) physical media such as CD-ROM.       2.1.2 Licensee agrees
to be responsible and liable for the actions of such Affiliates, TPD and
Contract Manufacturers, as relates to the rights granted to such parties, as set
forth in this Agreement.   2.2   Phoenix grants Licensee and its Affiliates a
non-exclusive, non-transferable license to: (a) use the Tools, pursuant to the
provisions set forth in Attachment IV – Tool License of this Agreement and
subject to the applicable fees for such use; and (b) internally use the Source
Code, pursuant to the provisions set forth in Attachment VII – Source Code
License of this Agreement and subject to applicable fees for such use.   2.3  
The licenses granted in this Agreement are subject to all terms, conditions,
requirements, restrictions and limitations set forth in this Agreement. All
rights not expressly granted are reserved by Phoenix.   2.4   Phoenix agrees to
provide services to Licensee for: (a) engineering services, pursuant to the
provisions set forth in Attachment V – Engineering Services of this Agreement
and subject to the applicable fees for such services; (b) maintenance, pursuant
to the provisions set forth in Attachment VIII – Maintenance of this Agreement
and subject to the applicable fees for such services; and (c) CSS standard
support services, pursuant to the provisions set forth in Attachment – CSS
Standard Support Services Program of this Agreement and subject to the
applicable fees for such services.   2.5   For purposes of clarification,
Licensee and its Affiliates shall receive only those licenses or services
pursuant to the provisions of this Agreement when: (a) the specific Program
license, Tool license or Source Code license and applicable fees; and/or
(b) specific services and applicable fees are set forth in an Attachment or
Amendment to this Agreement; and such Attachment or Amendment may set forth
special requirements particular to such licenses and services.   2.6   The
parties agree that the provisions of this Agreement, as relates to the Phoenix
Deliverables made by Phoenix to Licensee and any Services performed by Phoenix
for Licensee, shall be applicable, even if delivered or performed prior to the
Agreement Effective Date.   3.   USE RESTRICTIONS. Licensee or any of Licensee’s
Affiliates shall not, nor shall they authorize any third party (including TPDs
and Contract Manufacturers) to: (a) sublicense, sell, or otherwise distribute
any Program copies separately from Licensee Products except as provided in
Section 2.1.1; (b) alter, remove, disable or suppress the display of any
end-user license agreement, copyright, trademark, trade name, logo or trade
dress included as part of the Programs, except as may otherwise be agreed by the
parties in writing; or (c) modify (except as otherwise set forth in this
Agreement), translate, reverse assemble, decompile, or disassemble any Programs.
  4.0   ADDITIONAL DELIVERABLES.

 

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 1 of 56



--------------------------------------------------------------------------------



 



          CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement
Number: 73210100     Lenovo Agreement Number 4907L10470

4.1   The parties may subsequently add Deliverables, services and/or other items
available by Phoenix, to this Agreement using any one of the following methods:
      Method I: (a) Licensee issues a purchase order to Phoenix for such
Deliverables, services and/or other items, referencing this Agreement;
(b) Phoenix issues an invoice to Licensee; (c) Phoenix delivers the relevant
Deliverables, services and/or other items to Licensee; and (d) Licensee pays
Phoenix the applicable fees. Each invoice issued by Phoenix in response to
Licensee’s purchase order shall constitute an Amendment to this Agreement. For
purposes of clarification, a purchase order from Licensee will be issued only
for renewal of any licenses and services, as set forth in an Attachment or
Amendment to this Agreement.       Method II: (a) Phoenix and Licensee execute
an Amendment to this Agreement to include such new Deliverables and services
and/or other items, as applicable; (b) Phoenix delivers the relevant
Deliverables, services and/or other items to Licensee; and (c) Licensee pays
Phoenix the fees, as applicable, per the payment method as set forth in such
Amendment to this Agreement.       Method III: (a) Phoenix and Licensee execute
an Authorization Form or Evaluation/Beta Product Form, as set forth in
Attachment X – Document Forms, to this Agreement to include such new
Deliverables and/or other items, as applicable, (b) Phoenix delivers the
relevant Deliverables, and/or other items to Licensee; and (c) Licensee pays
Phoenix the fees per the payment method as set forth in such Authorization Form
or Evaluation/Beta Product Form to this Agreement, as applicable. The parties
agree that upon signature by both parties such forms shall be considered
Amendment(s) to this Agreement. The parties agree that such form, may be updated
by Phoenix, from time to time.   4.2   Notwithstanding anything to the contrary
in this Section 4 or in this Agreement, the parties agree that this Agreement be
controlling over any additional or different terms and conditions of any
invoice, acknowledgement, purchase order or other business forms used by either
party (“Other Provisions”), even if accepted in writing by both parties. The
terms and conditions of such Other Provisions will have no effect on the rights,
duties or obligations of the parties with respect to any subsequent
Deliverables, services, and/or other items available from Phoenix, regardless of
the failure of either party to object to those terms or conditions.   4.3   The
parties agree that all subsequent Deliverables, services, and/or other items
provided by Phoenix to Licensee shall be subject to the terms of this Agreement
(unless otherwise provided in a written agreement duly executed by an authorized
representative of each party).   5.   FEES AND PAYMENT TERMS.   5.1   Licensee
will pay Phoenix all fees in accordance with the terms of this Agreement. Except
as otherwise specified in this Agreement, Licensee will pay all amounts due on
net [***] day terms from receipt of a valid invoice from Phoenix, in United
States currency. All amounts due under this Agreement are non-cancelable, and
are an absolute commitment.   5.2   Licensee agrees to pay Phoenix the
per-Program copy royalty set forth in this Agreement (“Royalties”) for each copy
of a Program distributed on a Licensee Product. Licensee will account for and
pay all Royalties owed to Phoenix by submitting [***] Royalty reports to
Phoenix, in a form reasonably acceptable to Phoenix. Each such report shall be
provided to Phoenix within [***] and, such report shall accurately set forth the
number of Program copies reproduced on Licensee Products during the subject
[***]. With each Royalty report, Licensee will submit payment for all Royalties
due Phoenix pursuant to such report. Licensee’s obligation to furnish [***]
Royalty reports and to make [***] Royalty payments to Phoenix will continue for
as long as Licensee distributes any Programs on Licensee Products. Royalty
reports are required even if Licensee reports no distribution of any Programs
during a particular quarter. If Licensee completely stops distributing Programs,
Licensee will promptly provide Phoenix with a final [***] Royalty report, a
final Royalty payment for the full amount of all Royalties due, and a written
certification that Licensee has stopped all distribution of Programs on Licensee
Products.       5.2.1 In the event that there is an error in royalty reporting,
Licensee may adjust (for overpayment or underpayment) the Royalties due by
Licensee to Phoenix, as set forth in Licensee’s next Royalty Report provided to
Phoenix.   5.3   No per copy royalties shall be due and payable by Licensee to
Phoenix, pursuant to this Section 5, with respect to Program copies which are:
(a) used or distributed internally for software development (including
Licensee’s TPDs who are performing services on Licensee’s behalf); (b) used or
distributed for demonstration, marketing or training purposes; (c) used for
backup or archival purposes; (d) used for manufacturing or testing purposes by
Licensee or Contract Manufacturers; (e) used to repair, fix an error, provide a
defective copy or maintain a Licensee Product which incorporates a Program; or
(f) distributed to an existing customer as an upgrade to their existing copy of
a Program, provided Licensee has not obtained any revenue for such upgrade.  
5.4   During the term of this Agreement and for a period of [***] thereafter,
Licensee agrees that Phoenix may hire an independent accounting firm, mutually
agreed by the

 

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 2 of 56



--------------------------------------------------------------------------------



 



      CONFIDENTIAL TREATMENT REQUEST
Confidential   Phoenix Agreement Number: 73210100
Lenovo Agreement Number 4907L10470

    parties (“Auditor”), to audit all relevant books and records for the sole
purpose of determining Licensee’s compliance with the payment of per Program
license fee obligations set forth in this Agreement. Such Auditor shall:
(a) execute the appropriate standard confidentiality agreement with Licensee,
prior to conducting such audit; and (b) report to Phoenix only such information
obtained during the course of such audit as is necessary to determine whether
the payments made by Licensee hereunder are correct. Phoenix shall cause such
audit to be conducted no more than once in any [***] period. Any such audit will
be conducted at Licensee’s premises during regular business hours, after [***]
days notice, and in a manner that will not unduly interfere with Licensee’s
normal business practices. Licensee will provide all reasonable assistance and
cooperation that Phoenix may request during any audit. Licensee will promptly
pay Phoenix the full amount of any underpayment revealed by an audit, and [***],
Licensee shall promptly reimburse Phoenix for the reasonable cost of such audit.

5.5   [***]. In no event shall Licensee be responsible for taxes computed upon
Phoenix’s net income, net worth, or gross receipts. [***].

  5.5.1   [***]     5.5.2   [***]

6.   DELIVERY. Unless otherwise set forth in this Agreement, Phoenix will
deliver the Deliverables to Licensee within [***] days after final execution of
this Agreement, an Amendment, or in response to Licensee providing a purchase
order to Phoenix. If delivery is via common carrier, then it will be FOB, origin
Phoenix’s facility. If delivery is via Phoenix’s WWW or FTP site or service
provider, then: (a) Phoenix will provide Licensee with all information needed to
download such Deliverables; and (b) Licensee shall be deemed to have downloaded
and taken possession of all Deliverables on the same date Phoenix provides
Licensee with the information required to complete such download.

7.   OWNERSHIP.

7.1   All Deliverables and Modifications, made by Phoenix or on behalf of
Phoenix, are the proprietary property of Phoenix and/or its suppliers. Except to
the extent expressly authorized in this Agreement, Licensee shall have no right
to, nor shall it authorize any third party (including Affiliates, TPDs and
Contract Manufacturers) to: sell, assign, lease, transfer, encumber, or
otherwise suffer to exist any lien or security interest on the Deliverables (or
Modifications, made by Phoenix or on behalf of Phoenix).

7.2   [***]   8.   WARRANTIES AND DISCLAIMERS.   8.1   Phoenix warrants and
represents to Licensee that, as of the Agreement Effective Date, it owns or has
sufficient right, title, and interest in and to the Deliverables to grant the
licenses, and other rights granted to Licensee by Phoenix under this Agreement.
[***]   8.2   Phoenix warrants and represents to Licensee that, to the best of
its knowledge, it owns or has sufficient right, title and interest in and to the
trademarks, trade names, logos and trade dress included as part of the
Deliverables.   8.3   Phoenix warrants to Licensee that the Deliverables, in
their unmodified form and when used as authorized under this Agreement, will
perform materially in accordance with the Phoenix Specifications for a period of
[***] from the date of initial delivery of the Deliverables to Licensee (the
“Warranty Period”). If, during the Warranty Period, the Deliverables do not
perform materially in accordance with their Specifications, Phoenix shall use
commercially reasonable efforts to rectify the non-conformity. If Phoenix
determines that the preceding option is commercially impractical, then Phoenix
shall [***] and in such event, any licenses granted by Phoenix to Licensee for
such Deliverables shall terminate. THE PROVISIONS OF THIS SECTION 8.3 STATE THE
SOLE AND EXCLUSIVE REMEDIES AVAILABLE TO LICENSEE WITH RESPECT TO THE
WARRANITIES SET FORTH IN THIS SECTION 8.3.   8.4   In addition to the warranties
stated above, Phoenix warrants to Licensee that:       (a) Phoenix has entered
into written agreements with its employees, contractors, licensees or other
applicable third parties, as necessary for it to comply with all of its
obligations under this Agreement;       (b) [***]       (c) [***]       (d)
[***]       (e) [***]       (f) Services will be performed in a good and
workmanlike manner by individuals with sufficient skill, experience and training
to fulfill Phoenix’s obligations under the terms of this Agreement;       (g)
Phoenix will comply with all applicable export and import laws, regulations,
orders, and policies (including, but not limited to, securing all necessary
clearance requirements, export and import licenses and exemptions from, and
making all proper filings with appropriate governmental bodies and/or
disclosures relating to the release or transfer of technology and software to
non U.S. nationals in the U.S., or outside the U.S., release or transfer of
technology and software having U.S. content or derived from U.S.-origin software
or technology);

 

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 3 of 56



--------------------------------------------------------------------------------



 



      CONFIDENTIAL TREATMENT REQUEST
Confidential   Phoenix Agreement Number: 73210100
Lenovo Agreement Number 4907L10470

    (h) [***]       (i) [***]       (j) [***]       (k) Phoenix shall verify
that any encryption technologies, included in any of the Deliverables, are
classified with an Export Control Classification Number (ECCN), with the origin
of the classification identified via CCATS number of self certification
documentation as per U.S. Export Administration Regulations (EAR) that are
implemented and enforced by the U.S. Department of Commerce Bureau of Industry
and Security (BIS);       (l) [***]. Phoenix represents that it shall not
include any explosive, hazardous, incendiary and/or destructive materials in any
products transported under this Agreement; and       (m) All Deliverables and
Services will process date data correctly (including, without limitation,
correctly processing, providing, receiving, and displaying date data) within and
between the twentieth and twenty-first centuries, and are designed to exchange
date data accurately and correctly with other products (including, without
limitation, hardware, software, and firmware) used with Deliverables and
Services.   8.5   PHOENIX DISCLAIMS ALL OTHER WARRANTIES, EXPRESS, IMPLIED,
STATUTORY, OR OTHERWISE REGARDING OR RELATING TO ANY DELIVERABLES OR SERVICES
FURNISHED OR PROVIDED TO LICENSEE UNDER THIS AGREEMENT. PHOENIX SPECIFICALLY
DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.   9.   INDEMNIFICATION BY PHOENIX.   9.1   [***]   9.2   Phoenix will,
at its own expense, defend, indemnify and hold Licensee harmless from any claim
made or threatened or any suit or proceeding brought against Licensee to the
extent based on an allegation that any Deliverable furnished to Licensee under
this Agreement infringes a [***] copyright, patent, trademark or trade secret in
existence during the term of this Agreement. Licensee shall: (a) notify Phoenix
in writing within a reasonable period of time of such action; (b) give Phoenix
the right to control and direct the defense and settlement of such action;
(c) make no compromise, settlement or admission of liability that is not
approved by Phoenix; and (d) provide reasonable assistance and cooperates in the
defense of such action. Subject to the limitations set forth in Section 11,
Phoenix shall pay any resulting damages, costs and expenses finally awarded to a
third party, including but not limited to reasonable attorney’s fees, and any
settlement to which Phoenix has agreed, and will pay Licensee’s reasonable
attorney’s fees incurred in reviewing the claim. Phoenix will have no
responsibility for the settlement of any claim, suit or proceeding made by
Licensee without Phoenix’s prior written approval. Notwithstanding the
foregoing, Licensee may retain counsel and participate in the defense of any
such action or claim solely at its own option and expense, provided however that
Licensee’s defense corresponds with Phoenix’s defense.   9.3   With respect to
any claim made or threatened or any suit or proceeding brought against Licensee
so far as it is based on an allegation that any Program furnished hereunder to
Licensee infringes a [***] and in such event, any licenses granted by Phoenix to
Licensee for such Programs shall terminate.   9.4   If any Deliverable is held
to infringe and the use of such Deliverable is enjoined, Phoenix will at its
expense: [***] and at such event, any licenses granted by Phoenix to Licensee
for such Deliverable shall terminate.   9.5   Phoenix’s obligations as stated in
this Section 9 will not apply to any claim, suit or proceeding to the extent it
is based on: (a) any modification of the Deliverables other than by Phoenix or
the combination of the Deliverables with non-Phoenix hardware or software, if
the claim, suit or proceeding would have been avoided if the Deliverables had
not been so modified or combined, [***]; or (b) any use of the Deliverables not
authorized by this Agreement.   9.6   This Section 9 sets forth the entire
obligation of Phoenix, and Licensee’s exclusive remedy, for the actual or
alleged infringement by any Deliverables of any patent, copyright, trade secret
or other intellectual property right of any person or entity.   10.  
INDEMNIFICATION BY LICENSEE.   10.1   Licensee will, at its own expense, defend,
indemnify and hold Phoenix harmless from any claim made or threatened or any
suit or proceeding brought against Phoenix to the extent based on [***],
infringes a [***] copyright or patent, trade mark, or trade secret. Phoenix
shall: (a) notify Licensee in writing within a reasonable period of time of such
action; (b) give Licensee the right to control and direct the defense and
settlement of such action; (c) make no compromise, settlement or admission of
liability that is not approved by Licensee; and (d) provide reasonable
assistance and cooperates in the defense of such action. Subject to the
limitations set forth in Section 11, Licensee shall pay any resulting damages,
costs and expenses finally awarded to a third party, including but not limited
to reasonable attorney’s fees, and any settlement to which Licensee has agreed,
and will pay Phoenix’s reasonable attorney’s fees incurred in reviewing the
claim. Licensee will have no

 

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 4 of 56



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUEST
Confidential
  Phoenix Agreement Number: 73210100
Lenovo Agreement Number 4907L10470

    responsibility for the settlement of any claim, suit or proceeding made by
Phoenix without Licensee’s prior written approval. Notwithstanding the
foregoing, Phoenix may retain counsel and participate in the defense of such
action or claim solely at its own option and expense; provided however that
Phoenix’s defense corresponds with Licensee’s defense.   10.2   Licensee shall
indemnify Phoenix against all claims, liabilities, proceedings, costs, damages,
losses, liabilities or expenses incurred by Phoenix caused by the negligence or
willful misconduct of any TPD or Affiliate in connection with the unauthorized
use or disclosure of the Source Code.   11.   LIMITATION OF LIABILITY.   11.1  
EXCEPT FOR ANY LIABILITY ARISING FROM SECTION [***] AND SECTION [***], IN NO
EVENT WILL EITHER PARTY BE LIABLE TO EACH OTHER OR TO ANY THIRD PARTY FOR ANY
CONSEQUENTIAL, INDIRECT, INCIDENTAL OR SPECIAL DAMAGES, EVEN IF THE PARTY TO BE
CHARGED HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.   11.2   EXCEPT FOR
ANY LIABILITY ARISING FROM [***] IN NO EVENT WILL EITHER PARTY’S TOTAL LIABILITY
UNDER ANY OR ALL PROVISIONS OF THIS AGREEMENT FOR ALL CAUSES OF ACTION ON A
CUMULATIVE BASIS EXCEED [***] THE PAYMENTS ACTUALLY MADE TO PHOENIX BY LICENSEE
UNDER THIS AGREEMENT DURING THE IMMEDIATELY PRECEDING [***] MONTH PERIOD [***].
  11.3   NOTWITHSTANDING THE PROVISIONS OF SECTION 11.1 AND SECTION 11.2, EACH
PARTY’S TOTAL LIABILITY UNDER SECTION [***] AND SECTION [***], RESPECTIVELY,
SHALL NOT EXCEED [***].   11.4   THE PARTIES AGREE THAT PHOENIX HAS SET ITS
PRICES AND ENTERED INTO THIS AGREEMENT IN RELIANCE UPON THE LIMITATIONS AND
DISCLAIMERS IN THIS SECTION 11, WHICH REPRESENT A BARGAINED-FOR ALLOCATION OF
RISK BETWEEN THE PARTIES (INCLUDING THE RISK THAT A CONTRACT REMEDY MAY FAIL OF
ITS ESSENTIAL PURPOSE AND CAUSE CONSEQUENTIAL LOSS), AND FORMS AN ESSENTIAL
BASIS OF THE BARGAIN BETWEEN THE PARTIES.   12.   CONFIDENTIALITY.   12.1   On
April 26, 2005, Phoenix and Licensee, as successor-in-interest to International
Business Machines Corporation, entered into a Confidential Disclosure Agreement;
bearing agreement number 4905RL1052 (“2005 NDA”). For reference purposes, the
2005 NDA is provided in Attachment XII – Confidential Disclosure Agreement
between Phoenix and Licensee.   12.2   The parties agree that any disclosure by
a party (as “Discloser”) to the other party (as “Recipient”) of Confidential
Information, as defined in the 2005 NDA, shall be disclosed by the parties
pursuant to the provisions of the 2005 NDA.   12.3   Notwithstanding the
provisions of the 2005 NDA, the parties agree as follows:

(a) the terms and conditions of this Agreement shall be considered Confidential
Information, and neither Party will disclose the provisions of this Agreement
other than to business, financial and legal advisors, or as required by law or
regulation, without the express written consent of the other Party;
(b) prior to any disclosure of the Source Code and/or Internal Use Tools, the
parties shall not be required to sign a Supplement to the 2005 NDA;
(c) prior to any disclosure of the Source Code and Internal Use Tools to any
TPDs or Affiliates, such parties must be identified in an Attachment or
Amendment to this Agreement;
(d) the Source Code and Internal Use Tools shall be considered Confidential
Information, even if not so marked or identified as “confidential” or even if
such information does not include any restrictive marking;
(e) the duty to protect the confidentiality of the terms and conditions of this
Agreement shall continue for a period of five (5) years from the expiration date
or termination date of this Agreement;
(f) the duty to protect the confidentiality of the Source Code shall survive any
expiration or termination of this Agreement and continue until such time as
Phoenix releases the Source Code into the public domain without any restriction
on disclosure, if such an event ever occurs;
(g) the duty to protect the confidentiality of Phoenix’s Internal Use Tools
shall continue for a period of five (5) years from the expiration date or
termination date of this Agreement;
(h) the duty to protect the confidentiality of Lenovo Code and Lenovo Code
Derivative Works shall survive any expiration or termination of this Agreement
and continue until such time as Licensee releases the code into the public
domain without any restriction on disclosure, if such an event ever occurs;
(i) the parties agree not to terminate the 2005 NDA during the term of this
Agreement;
(j) in the event that any provision of the 2005 NDA conflicts with the
provisions of this Agreement, then the provisions of this Agreement shall
govern; and
 

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 5 of 56

 



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUEST
Confidential
  Phoenix Agreement Number: 73210100
Lenovo Agreement Number 4907L10470

(k) in the event that the 2005 NDA does not include a provision with regard to a
particular subject matter, then the provisions of this Agreement shall govern.

13.   TERM AND TERMINATION.   13.1   The term of this Agreement shall commence
on the Agreement Effective Date and shall continue for a period of [***]
thereafter, unless earlier terminated by either party pursuant to this Section.
  13.2   At any time after [***], Licensee may terminate this Agreement by
[***].   13.3   Either party may terminate this Agreement upon thirty (30) days
written notice to the other party if the other party is in material breach of
this Agreement and such material breach is not cured within such period.   13.4
  If either party: (a) becomes insolvent; (b) makes an assignment for the
benefit of creditors; (c) files or has filed against it a petition in bankruptcy
or seeking reorganization; (d) has a receiver appointed; and/or (e) institutes
any proceedings for liquidation or winding up; then the other party may
terminate this Agreement immediately by written notice.   13.5   Within ten
(10) days after expiration or termination of this Agreement, each party shall
(a) return or destroy the original and all copies of any Confidential
Information (including all Deliverables) in its possession or control, including
but not limited to all copies contained on any magnetic or optical storage
device owned or controlled by such party, and (b) provide the other with a
statement, signed by a authorized officer of such party, that the originals and
all copies have been returned or destroyed. Except as otherwise set forth in
this Section 13.5, upon expiration or termination, all licenses granted in this
Agreement will cease and shall have no further effect; provided that end users
of the Programs shall be permitted the continued and uninterrupted use. Upon
expiration or termination, each Party will remain obligated under this Agreement
for transactions that have already been completed and to those parts of the
Agreement relating to ownership, confidentiality, warranties, indemnity,
limitation of liability, payment terms, obligations upon expiration or
termination, and any other applicable provisions which by their nature would
survive any such expiration or termination of this Agreement.       13.5.1 [***]
      13.5.2 [***]       13.5.3 Notwithstanding the foregoing, upon termination
of this Agreement due to Phoenix becoming insolvent or Phoenix instituting any
proceedings for liquidation or winding up, as set forth in Section 13.3, then
Phoenix agrees the license rights set forth herein for Deliverables licensed by
Phoenix to Licensee prior to such termination shall remain in effect; and
Licensee agrees such programs shall be subject to the provisions of this
Agreement.   14.   GENERAL.   14.1   Assignment. Neither party may assign (by
operation of law or otherwise) any or all of its rights and obligations under
this Agreement without the prior written consent of the other party, provided
however, that each Party may assign its rights and obligations on written notice
to the other Party without such consent: (a) in the case of Phoenix, to its
wholly-owned subsidiaries; and (b) in the case of Licensee, to Licensee’s parent
and parent’s wholly-owned subsidiaries; so long as, in any assignment to such a
subsidiary, Phoenix or Licensee’s parent, as the case may be, guarantee the
performance of the assignee-subsidiary. Subject to the foregoing sentence, this
Agreement shall be binding upon and inure to the benefit of the parties, their
successors and permitted assigns.   14.2   Governing Law and Jurisdiction. This
Agreement shall be governed and construed in accordance with the laws of the
State of Delaware, without reference to its conflict of law rules. The United
Nations Convention on Contracts for the International Sale of Goods is expressly
excluded from application to this Agreement.   14.3   Partial Invalidity;
Waiver. In the event that any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, such provision shall be severed from this
Agreement and shall not affect the validity of this Agreement as a whole or any
of its other provisions. No waiver of any provision of this Agreement shall be
effective unless it is set forth in a writing that refers to the provision so
waived and is executed by an authorized representative of the party waiving its
rights. No failure or delay by either party in exercising any right, power or
remedy will operate as a waiver of any such right, power or remedy.   14.4  
Injunctive Relief. Each party agrees that any actual or threatened breach of the
confidentiality and licensing provisions of this Agreement may cause substantial
harm to the non-breaching party that may not be cured by money damages;
therefore, either party may seek equitable relief upon request to protect such
rights under this Agreement.   14.5   Notices. Any notice required or permitted
to be made or given by either party will be deemed sufficiently made or given on
the date of issuance if sent by certified mail, commercial courier, personal
delivery, or a similar delivery method with a receipt for delivery. Any notice
shall be addressed to the other party at the address in the header of this
Agreement or to such other address as a party may designate by written notice
given to the other party. Notices to Phoenix shall be sent to the attention of
the General Counsel.

 

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 6 of 56

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUEST
Confidential   Phoenix Agreement Number: 73210100
Lenovo Agreement Number 4907L10470

      

14.6   Export. Each party agrees that it will not, nor will it authorize any
third party to, export or re-export the Deliverables, in any form, without first
obtaining any required United States and/or other governmental licenses or other
authorization. By entering into this Agreement, Licensee represents and warrants
that it is neither: (a) located in or under the control of, nor is a national or
resident of, any U.S. embargoed country; or (b) listed on, or under the control
of any person listed on, the U.S. Treasury Department’s list of Specially
Designated Nationals or the U.S. Commerce Department’s Table of Denial Orders.
If any licenses or authorizations are required, as relates to Phoenix products,
then Phoenix agrees to provide reasonable assistance to Licensee, upon request
from Licensee.

14.7   Entire Agreement. The provisions of this Agreement (including any
attachments, exhibits, exhibit amendments and amendments) constitute the entire
agreement between the parties and supersede all prior agreements, oral or
written, and all other communications relating to the subject matter of this
Agreement.

As shown by its signature below, each party agrees to all provisions of this
Agreement and has caused this Agreement to be executed on the date specified
below by an individual authorized to sign on behalf of such party.

                      Phoenix: Phoenix Technologies Ltd.   Licensee: Lenovo
(Singapore) Pte. Ltd.
 
                    Authorized Signature:   /s/ Phoenix Technologies  
Authorized Signature:   /s/ Lenovo
 
                   
 
                   
Printed Name:
          Printed Name:                      
 
                   
Title:
          Title:        
 
 
 
 
                   
Date:
          Date:        
 
 
 

 

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 7 of 56



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUEST
Confidential   Phoenix Agreement Number: 73210100
Lenovo Agreement Number 4907L10470

      
SUMMARY OF ATTACHMENTS
The following Attachments are referenced pursuant to the terms and conditions of
this Agreement:

     
Attachment IA
  Licenses and Services (Mobile)
 
   
Attachment IB
  Licenses and Services (Desktop)
 
   
Attachment IC
  Licenses and Services (Options)
 
   
Attachment ID
  Licenses and Services (Special Requirements)
 
   
Attachment IE
  Licenses and Services (MLA Summary)
 
   
Attachment II
  Definitions
 
   
Attachment III
  Program (Object Code) License
 
   
Attachment IV
  Tool License
 
   
Attachment V
  Engineering Services
 
   
Attachment VI
  Intentionally Left Blank
 
   
Attachment VII
  Source Code License
 
   
Attachment VIII
  Maintenance
 
   
Attachment IX
  CSS Standard Support Program
 
   
Attachment X
  Document Forms
 
   
 
  Form A – Non-Disclosure Agreement
 
   
 
  Form B – Authorization Form
 
   
 
  Form C – Quarterly Support Services Usage Report
 
   
 
  Form D – Certification of Originality
 
   
 
  Form E – Lenovo Technology Form
 
   
 
  Form F – Licensee Travel and Expense Policy
 
   
 
  Form G – Evaluation/Beta Product Form
 
   
Attachment XI
  Evaluation and Beta Licenses
 
   
Attachment XII
  Confidential Disclosure Agreement between Phoenix and Licensee

 

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 8 of 56